ORDER OF SUSPENSION PENDING FINAL DETERMINATION

Following evidentiary hearing conducted pursuant to Ind.Admission and Discipline Rule 23, Section 11.1, the hearing officer appointed by this Court to hear this matter recommended that the respondent be suspended from the practice of law pending prosecution of this disciplinary proceeding or until further Order of this Court.
And this Court, being duly advised, now finds that it should follow the recommendation of the hearing officer and, accordingly, suspend the respondent pendente lite.
IT IS, THEREFORE, ORDERED that the respondent is suspended from the practice of law, effective immediately, pending final determination of this cause or further Order of this Court. The respondent shall have fifteen (15) days from the date of this Order to petition this Court for review and dissolution of this Order.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other parties pursuant to Admis.Disc.R. 23(3)(d).
All Justices concur.